DETAILED ACTION
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to an RCE filed on 12/15/2020. Claims 1, 10 and 19 have been amended. Claims 1-10 and 12-21 are pending. Claims 1, 10 and 19 are independent form are presented for examination. 

Request Continued Examination (RCE)
2	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.

Response to Argument
3	Applicant’s arguments filed on 12/15/2020 with respect to claim 2 has been considered but it is not persuasive for the following reason:
Applicant argument:
	1. Lundberg reference doesn’t teach/suggest a transcript “between a human agent and a human”

Examiner response:
	1. Examiner respectively disagree, Lundberg discloses that an entity (entities) which is a large logged conversation data is generated from an interaction between a client user/customer and human agent. The database received the entity and stored in it for later analysis ([0233] & [0159]). Therefore, applicant’s argument cannot overcome the Lundberg reference.

4	Applicant’s arguments filed on 12/15/2020 have been fully considered but they are moot based on new grounds of rejection. 

Claim Rejections - 35 USC § 103
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg et al. (Lundberg, hereinafter) (U.S. Patent Application Publication No. 2013/0268260 A1) in view of Janakiraman et al. (Janakiraman, hereinafter) (U.S. Patent Application Publication No. 2016/0182410 A1).
Regarding claim 1, Lundberg discloses a computer-implemented method, comprising: 
receiving a chat data set including information indicative of a plurality of natural language chat transcripts of chats that occurred between a virtual agent and a human ([0106], [0011]  & [0064]; receiving a conversation logs file…conversation exchanged between a user and a natural language system); 
([0011] & [0106]-[0107]; the analytics framework performs analysis of interaction log files to identify problems in a candidate natural language interaction application); and 
updating, by machine logic, a chat model based on the chat data set ([0011], [0110] & [0106]-[0107]; Optimizations/updates to the candidate natural language interaction application are carried out and an optimized natural language interaction application is deployed into production).
But Lundberg doesn’t explicitly disclose analyzing, by machine logic, the chat data set to identify an error that occurred during operation of the virtual agent based on the virtual agent incorrectly routing the chat to a node associated with a topic different from a topic of user input.
However, Janakiraman in analogous art, discloses analyzing, by machine logic, the chat data set to identify an error that occurred during operation of the virtual agent (conversation advisor 10, [0043]) based on the virtual agent incorrectly routing the chat to a node associated with a topic different from a topic of user input ([0045], [0038]-[0043] & [0024]; a semantic analysis is performed on the result of a conversation advisor 10’s selection/output of a recipient system based on historical data and conversation advisor’s incorrect results would be identified and used to refine/update the conversation advisor model for future interaction).
Janakiraman further teaches updating the chat model based on the new data input/data set ([0045]; The conversation advisor 10 could be implemented to respond to such input by updating the historical data for the recipient to specify that this particular word or phrase of the recipient fitness information is in fact appropriate for this recipient).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Janakiraman to the system of Lundberg in order to optimize the performance of virtual assistance agents.

Regarding claim 2, Lundberg further teaches the computer-implemented method of claim 1, further comprising receiving a transcript of chats that occurred between a human agent and the human ([0233], [0159], [0098] & [0064]; receiving entities from a corpus of unstructured interactive texts—for example a large sample of logged conversations between customers and customer service agents…These entities, hereby called user inputs, may be user/customer inputs in conversations with human agents);

Regarding claim 3, Lundberg further teaches the computer-implemented method of claim 2, further comprising, analyzing, by machine logic, the transcript of chats that occurred between the human agent and the human ([0233], [0159], [0064] & [0011]; These entities, hereby called user inputs, may be user/customer inputs in conversations with human agents… These entities may be automatically clustered using any unsupervised clustering techniques known in the art, such as hierarchical clustering, k-means clustering, latent semantic indexing, statistical language modeling, and the like, into groups based on some similarity measure).

Regarding claim 4, Lundberg teaches the computer-implemented method of claim 3, wherein updating, by machine logic, the chat model, is further based on the transcript of chats that occurred between the human agent and the human ([0012] & [0106]-[0107]; delivering log files of natural language interaction sessions of the plurality of users to an analytics framework software module operating on a server computer for analysis; (i) performing analysis, using the analytics framework software module, of the log files to identify problems in the candidate natural language interaction application; (j) carrying out, using the plurality of optimization tools, a plurality of optimizations to the candidate natural language interaction application; and (k) deploying an optimized natural language interaction application into production).

Regarding claim 5, Lundberg further teaches the computer-implemented method of claim 1, wherein updating, by machine logic, the chat model comprises creating a new chat model ([0012] & [0106]-[0107]; carrying out, using the plurality of optimization tools, a plurality of optimizations to the candidate natural language interaction application; and (k) deploying an optimized natural language interaction application into production).

Regarding claim 6, Lundberg further teaches the computer-implemented method of claim 1, wherein updating, by machine logic, the chat model comprises updating an existing chat model ([0012], [0115] & [0106]-[0107]; carrying out, using the plurality of optimization tools, a plurality of optimizations to the candidate natural language interaction application; and (k) deploying an optimized natural language interaction application into production).

Regarding claim 7, Lundberg teaches the computer-implemented method of claim 6, wherein updating the existing chat model comprises updating rules of the existing chat model, and wherein the rules indicate which node of the virtual agent a conversation is handed off to ([0106]; When a language recognition rule has been triggered, and interaction engine 603 has taken the appropriate actions and found one or more responses 605, these are sent back to dialog interface 610, which then updates session state and provides a response 605 to the user in an appropriate medium, channel, or mode).

Regarding claim 8, Lundberg further teaches the computer-implemented method of claim 6, wherein updating the existing chat model comprises updating information presented to a user via the virtual agent ([0106]; When a language recognition rule has been triggered, and interaction engine 603 has taken the appropriate actions and found one or more responses 605, these are sent back to dialog interface 610, which then updates session state and provides a response 605 to the user in an appropriate medium, channel, or mode).

Regarding claim 9, Lundberg further teaches the computer-implemented method of claim 1, wherein identifying an error that occurred in the operation of the virtual agent is based on user input ([0161], [0106]-[0107] & [0011]; after all or a substantial portion of the concepts generated in step 3701 have been used to generate language recognition rules, and after conflicts, tangles, missing language objects, and other issues have been identified and corrected).

7	Claim 10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg et al. (Lundberg, hereinafter) (U.S. Patent Application Publication No. 2013/0268260 A1) in view of Janakiraman et al. (Janakiraman, hereinafter) (U.S. Patent Application Publication No. 2016/0182410 A1) further in view of Kamboh et al. (Kamboh, hereinafter) (U.S. Patent No. 8,929,856 B1).
As for claim 10, the limitations of claim 10 are similar to the limitations of claim 1 above. But Lundberg doesn’t explicitly disclose a log analysis device to analyze the chat data set to: identify when a human agent is introduced into the chat; identify, as an error that occurred during operation of the virtual agent, when the virtual agent prematurely hands the chat off to the human agent; and a chat model update device to update a chat model based on the data set by providing new keywords to indicate when a chat is to be passed to a different node.
However, Janakiraman discloses a chat model update device to update a chat model based on the data set by providing new keywords to indicate when a chat is to be passed to a different node ([0045]; The conversation advisor 10 could be implemented to respond to such input by updating the historical data for the recipient to specify that this particular word or phrase of the recipient fitness information is in fact appropriate for this recipient).

But Lundberg in view of Janakiraman doesn’t explicitly disclose a log analysis device to analyze the chat data set to: identify when a human agent is introduced into the chat; identify, as an error that occurred during operation of the virtual agent, when the virtual agent prematurely hands the chat off to the human agent.
However, Kamboh in analogous art, discloses a log analysis device (a cluster manager, Fig. 6) to analyze the chat data set to:
identify when a human agent is introduced into the chat (Col. 16, lines 52-56 & Col. 6, lines 56-59; An ESRP is represented as a single machine. Deploying routing in a large city or country deployment would require overload and routing decisions to traverse calls to call takers (human agents)); 
identify, as an error that occurred during operation of the virtual agent, when the virtual agent prematurely hands the chat off to the human agent (Col. 16, lines 52-56 & Col. 15, line 65-Col. 16, line 7; an error message may be generated by the ESRP cluster node. The error message may include information identifying the call and the node. At node 624, the error message is provided by the node…An ESRP is represented as a single machine. Deploying routing in a large city or country deployment would require overload and routing decisions to traverse calls to call takers which could lead to calls prematurely being delivered to backup centers, Fig. 6); and


Regarding claim 12, Lundberg further teaches the system of claim 10, wherein the log analysis device identifies when the virtual agent hands a conversation to an incorrect node of the virtual agent ([0161], [0106]-[0107] & [0011]; after all or a substantial portion of the concepts generated in step 3701 have been used to generate language recognition rules, and after conflicts, tangles, missing language objects, and other issues have been identified and corrected, in step 3706 method 3700 outputs a candidate virtual assistant (or other natural language interaction application) that may be stored in solution repository 630 for further testing and possible deployment).

Regarding claim 13, Lundberg further teaches the system of claim 10, wherein the log analysis device identifies when the virtual agent did not understand a conversation entry ([0163]; identifying flows or transitions that lead to expressions of non-understanding from users, to positive or negative sentiment detection or to expressions of complaint, or to invocation of error-recovery flows).

Regarding claim 14, Lundberg teaches the system of claim 10, wherein: 
the log analysis device identifies variations in human correspondence requesting same information ([0114]; generates one or more log files 721 in order to capture a history of interactions between users and natural language interaction applications); and 
([0011], [0110], [0140] & [0106]-[0107]; Optimizations/updates to the candidate natural language interaction application are carried out and an optimized natural language interaction application is deployed into production…semantic content or similarities of the requests are considered in creating analytic models).

Regarding claim 15, Lundberg teaches the system of claim 10, further comprising a topic identifier to identify a topic of the chat data set ([0105]; Virtual assistants or other natural language interaction applications according to the invention may allow for change of topic or task, interruptions, initiation of subtasks, or asking of counter-questions, and then may return to a previous topic or resume a task within a conversation either on request by the user or initiated itself).

Regarding claim 16, Lundberg further teaches the system of claim 15: further comprising a human log analysis device to analyze a transcript of chats that occurred between a human agent and the human ([0106]-[0107] & [0011]; the analytics framework performs analysis of interaction log files to identify problems in a candidate natural language interaction application); and 
wherein the chat model update device updates the chat model based upon the transcript of chats that occurred between the human agent and the human ([0011], [0110] & [0106]-[0107]; Optimizations/updates to the candidate natural language interaction application are carried out and an optimized natural language interaction application is deployed into production).

Regarding claim 17, Lundberg teaches the system of claim 10, wherein the chat model update device updates rules that identify to which node of the virtual agent a conversation is handed ([0106]; When a language recognition rule has been triggered, and interaction engine 603 has taken the appropriate actions and found one or more responses 605, these are sent back to dialog interface 610, which then updates session state and provides a response 605 to the user in an appropriate medium, channel, or mode).

Regarding claim 18, Lundberg further teaches the system of claim 10, wherein the chat model update device adds nodes to a chat flow ([0163] & [0231]; the user may add other relevant branches and nodes by either linking to existing sub flows or creating new sub flows).

As for claim 19, the limitations of claim 19 are similar to the limitations of claim 1 above. Lundberg further discloses identify, by the processor, the node in the virtual agent from which the error originates([0161], [0106]-[0107] & [0011]; after all or a substantial portion of the concepts generated in step 3701 have been used to generate language recognition rules, and after conflicts, tangles, missing language objects, and other issues have been identified and corrected, in step 3706 method 3700 outputs a candidate virtual assistant (or other natural language interaction application) that may be stored in solution repository 630 for further testing and possible deployment);
([0106]; When a language recognition rule has been triggered, and interaction engine 603 has taken the appropriate actions and found one or more responses 605, these are sent back to dialog interface 610, which then updates session state and provides a response 605 to the user in an appropriate medium, channel, or mode);
analyze a transcript of the human agent responding to the request ([0233], [0159], [0064] & [0011]; These entities, hereby called user inputs, may be user/customer inputs in conversations with human agents… These entities may be automatically clustered using any unsupervised clustering techniques known in the art, such as hierarchical clustering, k-means clustering, latent semantic indexing, statistical language modeling, and the like, into groups based on some similarity measure); and
the transcript of the human agent responding to the request ([0233], [0159], [0064] & [0011]; These entities, hereby called user inputs, may be user/customer inputs in conversations with human agents… These entities may be automatically clustered using any unsupervised clustering techniques known in the art, such as hierarchical clustering, k-means clustering, latent semantic indexing, statistical language modeling, and the like, into groups based on some similarity measure).
But Lundberg doesn’t explicitly disclose identify, by the processor, which nodes of the virtual agent are triggered in a chat and when triggered nodes of the virtual agent are triggered, wherein different nodes of the virtual agent have different natural language processing parameters and relate to different topics brought up in the chat; identify when a human agent is introduced into the chat to respond to a request; 
However, Janakiraman in analogous art, discloses identify, by the processor, which nodes of the virtual agent are triggered in a chat and when triggered nodes of the virtual agent are triggered, wherein different nodes of the virtual agent have different natural language processing parameters and relate to different topics brought up in the chat ([0035]; invoking conversation advisor which triggers different recipient nodes); 
determine that a response by the virtual agent is unrelated to a topic of the chat ([0045]; The conversation advisor 10 could be implemented to respond to such input by updating the historical data for the recipient to specify that this particular word or phrase of the recipient fitness information is in fact appropriate for this recipient); 
analyze, by the processor, the chat data set to identify an error that occurred during operation of the virtual agent based on: the virtual agent incorrectly routing the chat to a node associated with a topic different from a topic of user input ([0045]; The conversation advisor 10 could be implemented to respond to such input by updating the historical data for the recipient to specify that this particular word or phrase of the recipient fitness information is in fact appropriate for this recipient);
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Janakiraman to the system of Lundberg in order to optimize the performance of virtual assistance agents.

However, Kamboh in analogous art, discloses identify when a human agent is introduced into the chat to respond to a request (Col. 16, lines 52-56 & Col. 6, lines 56-59; An ESRP is represented as a single machine. Deploying routing in a large city or country deployment would require overload and routing decisions to traverse calls to call takers (human agents)).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Kamboh to the system of Lundberg in order to optimize the performance of virtual assistance agents.

Regarding claim 20, Lundberg further teaches the computer program product of claim 19, wherein the chat data set is added to a training dataset for a natural language processor ([0156] & [0064]; language model training 1042 to build one or more language models 1004 that may then be edited, extended, refined, or otherwise modified using build toolbox 1003 to create new library builds 1002).

Regarding claim 21, Lundberg doesn’t disclose the limitations of claim 21. 
However, Janakiraman further teaches computer-implemented method of claim 1, further comprising flagging portions of the chat transcript to identify user dissatisfaction with an operation of the virtual agent and why the operation of the virtual agent was unsatisfactory. ([0044]-[0049]; The author's rejection would constitute an input to the conversation advisor 10 indicating that the advice in the fitness result output is incorrect relative to an instance wherein the recipient fitness information is inconsistent with an intended recipient).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Janakiraman to the system of Lundberg in order to optimize the performance of virtual assistance agents.

Conclusion
8	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
3/18/2021

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447